       Case 4:18-cv-00644 Document 66 Filed on 11/18/19 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 UNITED STATES OF AMERICA                      §
            Plaintiff,                         §
                                               §
 and                                           §
                                               §
 JANE DRAYCOTT and PAULA                       §      Civil Action No.: 4:18-cv-00644
 KEYES,                                        §
        Plaintiffs-Intervenors,                §      The Honorable Judge Sim Lake
                                               §
 v.                                            §
                                               §
 CITY OF HOUSTON, TEXAS                        §
            Defendant.                         §

                          DEFENDANT CITY OF HOUSTON’S
                       ADDITIONAL EXHIBITS IN SUPPORT OF ITS
                         MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE SIM LAKE:

        Defendant CITY OF HOUSTON (“City” or “Houston”) files the additional exhibits

identified as Exhibits AAA through HHH (excluding Ex. CCC and FFF to be filed under seal),

and SS, attached hereto in support of its motion for summary judgment.

                                                   Respectfully submitted,

                                                   RONALD C. LEWIS
                                                   City Attorney

                                                   DONALD J. FLEMING
                                                   Section Chief, Labor, Employment & Civil
                                                   Rights Section
                                                   FBN: 19835
                                                   SBN: 07122500
                                                   E-mail: Don.Fleming@houstontx.gov
                                                   Tel. (832) 393-6303

Dated: November 18, 2019                            /s/ Deidra Norris Sullivan
                                                   DEIDRA NORRIS SULLIVAN
                                                   Senior Assistant City Attorney

Houston’s Additional Exhibits
Page |1
      Case 4:18-cv-00644 Document 66 Filed on 11/18/19 in TXSD Page 2 of 3




                                          ATTORNEY-IN-CHARGE
                                          FBN: 1338580
                                          Phone: (832) 393-6299
                                          Email: Deidra.Sullivan@houstontx.gov

                                          MARJORIE L. COHEN
                                          Senior Assistant City Attorney
                                          FBN: 34303
                                          SBN: 24031960
                                          Phone: (832) 393-6457
                                          Email: Marjorie.Cohen@houstontx.gov

                                          City of Houston Legal Department
                                          P.O. Box 368
                                          Houston, Texas 77002
                                          Fax (832) 393-6259

                                          ATTORNEYS FOR DEFENDANT




Houston’s Additional Exhibits
Page |2
      Case 4:18-cv-00644 Document 66 Filed on 11/18/19 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on November 18, 2019, in accordance with the Federal Rules of Civil
Procedure,a copy of the foregoing document was served on all attorneys of record through the
Court’s CM/ECF system, which notifies all counsel through email.

  Keith Edward Wyatt                          Jeremy P. Monteiro
  Elizabeth Karpati                           Hector Ruiz
  Assistant United States Attorney            Hillary K. Valderrama
  Southern District of Texas                  UNITED STATES DEPARTMENT OF JUSTICE
  1000 Louisiana St., Suite 2300              Civil Rights Division
  Houston, Texas 77002                        Employment Litigation Section
  Keith.Wyatt@usdoj.gov                       601 D Street, NW, PHB 4030
  Elizabeth.Karpati@usdoj.gov                 Washington, DC 20579
  ATTORNEYS FOR PLAINTIFF USA                 Jeremy.Monteiro@usdoj.gov
                                              Hector.Ruiz@usdoj.gov
                                              Hillary.Valderrama@usdoj.gov
                                              ATTORNEYS FOR PLAINTIFF USA

  Joseph Y Ahmad                              S Nasim Ahmad
  AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI &       Dwain Capodice
  MENSING P.C.                                AHMAD CAPODICE PLLC
  1221 McKinney St                            24900 Pitkin Rd
  Suite 2500                                  Suite 300
  Houston, TX 77010-2009                      The Woodlands, TX 77386
  713-600-4900                                832-767-3207
  7136550062 (fax)                            nahmad@ahmad-capodice.com
  joeahmad@azalaw.com                         dcapodice@ahmad-capodice.com
  ATTORNEY FOR PLAINTIFFS
  INTERVENORS                                 ATTORNEY FOR PLAINTIFFS
                                              INTERVENORS


                                             /s Deidra Norris Sullivan




Houston’s Additional Exhibits
Page |3
